Citation Nr: 0302242	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  98-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer claimed 
as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Gary E. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In November 1998, the veteran testified before the 
undersigned Board member at the RO in Louisville, Kentucky.  
A copy of the hearing transcript has been associated with the 
claims file.  

In April 2000, the Board remanded the veteran's claim to the 
RO in Louisville, Kentucky for additional development.  The 
case has been returned to the Board for additional appellate 
review. 


REMAND

The veteran contends, in essence, that his prostate cancer is 
the result of performing guard duty on board a train which 
transported prisoners of war through Hiroshima, Japan, with a 
stop in Hiroshima for refueling in either November or 
December 1945.  The veteran reported ten stops in Hiroshima 
on five round trips.  Post-service private and VA medical 
evidence reflects that the veteran has been diagnosed with 
prostate cancer.  In addition, an October 1998 report, 
submitted by F. H., M.D., reflects that there is a 
possibility the veteran's prostate cancer was caused by 
exposure to radiation during service.  

The Board must observe that section 3.311(a)(2)(iii)(2002) 
clearly directs the steps to be completed in the dose 
assessment development phase in a claim such as the 
veteran's.  The regulation clearly directs that all records 
obtained will be forwarded to the Under Secretary for Health 
for preparation of a dose estimate, to the extent feasible, 
based on available methodologies.  This is not discretionary 
and the claim must be referred to the Under Secretary for 
Health as provided in the regulation.  It must also be noted 
that the Board is bound by the regulations.  
38 C.F.R. § 19.5 (2002).

Once a dose estimate is obtained, the claim must be referred 
to the Under Secretary for benefits, for an opinion regarding 
the likelihood that the veteran's prostate cancer was due to 
the veteran's exposure to ionizing radiation in service.  38 
C.F.R. §§ 3.311(b)(1)(ii), and 3.311(c)(1)(2002).  The claim 
must thereafter undergo any other appropriate development, 
including referral to outside consultants if necessary, 
pursuant to 38 C.F.R. § 3.311(d)(2002), and readjudication by 
the RO considering all appropriate factors as enumerated in 
38 C.F.R. § 3.311(e)(2002).

In an April 2000 Remand order, the Board requested that the 
RO in Louisville, Kentucky undertake development pursuant to 
38 C.F.R. § 3.311 (2000) in regards to determining the 
veteran's exposure and dose assessment as well as referral to 
the VA Compensation and Pension Service.  Subsequent to the 
Board's April 2000 Remand, a March 2001 Defense Threat 
Reduction Agency (DTRA) report was obtained and confirmed 
that the veteran arrived at Nagoya, Honshu, Japan on October 
29, 1945, and that that day he traveled with his unit, "B" 
Company, 27th Infantry Regiment, to Kagamigahara Air Field, 
Naka, Japan, where he remained until April 23, 1946.  
However, the March 2001 report from DTRA does not exclude or 
refer to roundtrip train travel to Hiroshima in either 
November or December 1945, as contended by the veteran.  In 
this case, the regulations require that resolution of doubt 
be in the veteran's favor in conceding that train travel 
thorough Hiroshima occurred where there is no evidence to the 
contrary. 38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2002).

With respect to development pursuant to 38 C.F.R. § 
3.311(a)(2)(iii) and as requested by the Board in its April 
2000 Remand order, a dose estimate was not provided by the 
Under Secretary for Health (USH) as is normally required 
(where necessary) in the type of radiation exposure alleged 
here.  See 38 C.F.R. 
§ 3.311(a)(2)(iii) (2002).  Accordingly, such development 
must be completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In light of the above, the appeal is REMANDED to the RO for 
the following: 

1.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should attempt to 
obtain verification from all available 
sources of reports of round trip train 
transports from Naka, Japan to Hiroshima, 
Japan in either November or December 
1945, in particular, if possible, reports 
which reference the veteran's unit.  If 
the RO determines that such development 
has been accomplished, the records which 
have been obtained, to specifically 
include the veteran's January 1947 
separation examination report, DD 214, 
morning reports, post-service treatment 
reports, private and VA, and the records, 
information and the veteran's statements 
concerning his radiation exposure, must 
be referred to the Under Secretary for 
Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.

2.  If it is determined that the veteran 
was exposed to ionizing radiation in 
military service, as claimed, the issue 
should be further developed under 38 
C.F.R. § 3.311(c) as provided under § 
3.311(b)(1).  In the review of the claim 
under 38 C.F.R. § 3.311(c), any opinion 
from the VA Under Secretary for Benefits, 
or designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that the veteran's prostate cancer was 
caused by inservice exposure, if so 
concluded, must be thoroughly explained 
with adequate rationale for any 
conclusion or conclusions reached.  

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
prostate cancer claimed as a result of 
exposure to ionizing radiation, 
considering all appropriate factors as 
enumerated in 38 C.F.R. § 3.311(e), and 
giving due consideration to the October 
1998 report of Dr. F. Hadley, as noted in 
the text of this Remand.  If the 
determination remains to any extent 
adverse to the veteran, the veteran and 
his attorney should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




